I concur in reversal and remand of this cause on all issues considered and sustained in our original opinion, but not to the extent that the probative value of the evidence bearing upon the questions of negligence and proximate cause shall, on another trial, be considered as the law of the case. Under Art. 2233, R.S., the trial court, to meet the ends of justice, and without stating grounds therefor, may grant two new trials under such conditions as exist in this case. A new trial should have been granted. I am in accord with the final disposition of this appeal.